Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This Corrected Notice of Allowability is directed to the acknowledgement of Foreign Priority claim in the Non-Final Office Action having a mail date of June 29, 2017.
As noted therein, an indication of Foreign Priority claim was made by Applicant in an ADS filed on December 24, 2013.  In a telephone conversation with Applicant on September 28, 2017, Applicant confirmed that this indication of Foreign Priority claim was a typographical error (see Interview Summary filed on October 18, 2017).  In an ADS filed on October 27, 2017 the correction was made to indicate that no Foreign Priority claim is made.  Applicant’s arguments Remarks filed on October 27, 2017 also indicated that no Foreign Priority claim is made.
As such, the Examiner acknowledges herein that no Foreign Priority claim is being made in this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        August 5, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621